     Case 1:15-cv-05345-AJN-KHP Document 1332 Filed 08/27/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         8/27/2020
 CITY OF ALMATY, KAZAKHSTAN, and BTA
 BANK JSC,
                                                       OPINION ADDRESSING MOTION FOR
                                Plaintiffs,                   RECONSIDERATION

                    -against-                               1:15-CV-05345 (AJN) (KHP)

 MUKHTAR ABLYAZOV, ET AL,

                                Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       On May 14, 2020, this Court issued an Order on Attorney’s Fees Application (the

“Application Order”) awarding Defendant Triadou SPV S.A. (“Triadou”) attorney’s fees in the

amount of $6,350.75 and costs in the amount of $330.73. (Dkt. No. 1246.) Then, on May 28,

2020 Plaintiffs BTA Bank JSC and the City of Almaty, Kazakhstan (“the Kazakh Entities”)

submitted a motion for reconsideration of that Application Order along with an accompanying

memorandum of law alleging that this Court may have overlooked certain arguments in the

Kazakh Entities’ opposition to Triadou’s initial fee request. (Dkt. No. 1250, 1251.)

       By way of background, the Court previously granted Triadou’s Motion for Sanctions

pursuant to Federal Rule of Civil Procedure 37 for Plaintiff’s conduct in connection with the

deposition of Kairat Sadykov. (Dkt. No. 1221.) Accordingly, the Court held that Triadou was

entitled to 50 percent of its attorney’s fees and costs incurred in connection with the Sadykov

deposition. (Dkt. No. 1221 at 14.) Triadou proceeded to file an application setting forth its

fees and expenses in connection with the deposition. (Dkt. No. 1227, 1228, 1229.) Upon

review, the Court granted Triadou’s request for fees and costs, but only with respect to half the

fees and costs associated with the conduct of the deposition.
     Case 1:15-cv-05345-AJN-KHP Document 1332 Filed 08/27/20 Page 2 of 3




       Blank Rome LLP, Counsel for Triadou, represented that its attorneys spent

approximately 16 hours on its fee application to the Court. However, in an effort to ensure its

request was reasonable, Triadou capped its request for fees in connection with the fee

application to 11 total hours. The Kazakh Entities allege that Triadou spent the vast majority of

that time documenting time spent on non-compensable work. (Dkt. No. 1251.) They point out

that the Court’s original Order granting the Motion for Sanctions limited Triadou’s recovery to

costs and fees associated with half the time spent at the deposition. Had Triadou submitted a

fee application for that limited amount, the Kazakh Entities argue, the application would have

been exceedingly simple and likely uncontested. Moreover, the Kazakh entities allege that the

fee application was unnecessarily complicated by Blank Rome’s block-billing practices, which

required its counsel to disaggregate grouped entries.

       In short, this Court has already considered and rejected these arguments put forth by

the Kazakh Entities. First, the evidence shows that the time spent by Blank Rome on the fee

application predominantly consisted of drafting and revising the application’s notice of motion,

affidavit, submissions of record, and memorandum of law as well as related legal research.

(Doc. No. 1228, Ex. 2.) Indeed, the Court explicitly acknowledged that Ms. Michaelson, the

Blank Rome associate who performed the majority of the billable work on the fee application,

“spent a reasonable amount of time drafting the application.” (Dkt. No. 1246 at 8.) As such,

the Kazakh Entities’ assertion that an inordinate amount of time was spent documenting non-

compensable time due to Blank Rome’s block-billing practices is contradicted by the weight of

evidence and is rejected.




                                                2
     Case 1:15-cv-05345-AJN-KHP Document 1332 Filed 08/27/20 Page 3 of 3




       Second, the Court acknowledges that its initial Order granting Triadou’s Motion for

Sanctions was limited to “attorneys’ fees and costs associated with the conduct of 50 percent of

the deposition.” (Dkt. No. 1221 at 14.) However, as stated in the Application Order, in order to

obtain the fees and costs it was owed, “Triadou necessarily had to make an application to the

Court.” (Dkt. No 1246 at 8.) Thus, this Court found, and still finds it reasonable to award

Triadou its fees of $5,640.75 in connection with the fee application.

       For the reasons stated above, the Kazakh Entities’ request for reconsideration (Dkt. No.

1250) is denied.

SO ORDERED.

Dated: August 27, 2020
New York, New York


                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                3
